404 F.2d 1386
Shirley Jean TODD, etc., et al., Appellants,v.Joseph S. DURR et al., Appellees.
No. 25843.
United States Court of Appeals Fifth Circuit.
Jan. 3, 1969.

James J. Morrison, New Orleans, La., for appellants.
Ben W. Lightfoot, Baton Rouge, La., Durrett, Hardin, Hunter, Dameron & Fritchie, Baton Rouge, La., of counsel, for John St. Amant and Victor Bradley.
H. Martin Hunley, Jr., Lemle, Kelleher, Kohlmeyer, Matthews & Schumacher, New Orleans, La., of counsel, for Leon C. Vial, III defendant-appellee.
Benjamin C. Toledano, New Orleans, La., Porteous, Toledano, Hainkel & Johnson, New Orleans, La., of counsel, for Joseph S. Durr, Billy Ruth Durr and Elizabeth Fox, defendants-appellees.
Before BROWN, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
Shortly prior to the case coming on for oral argument, plaintiffs-appellants filed a motion to dismiss their appeal on the ground of mootness.  We concluded to hear oral argument on this motion prior to entertaining argument on the merits.  At that time counsel for defendants-appellees opposed the motion to dismiss on the ground of mootness, whereupon counsel for appellants then orally moved the Court to dismiss the appeal without reference to the ground of mootness, and appellees withdrew their opposition thereto.  Accordingly, on appellants' motion, the appeal is herewith dismissed.